Citation Nr: 9914921	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1970 and from July 1970 to December 1972.

This appeal arises from a rating decision of March 1994 from 
the Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence of diagnosed hypertension 
in service.

2.  There is no competent evidence of hypertension within one 
year of discharge from service.

3.  There is no evidence that relates the current 
hypertension to service or to a service connected disability.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether is it 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more and hypertension becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Service connection may be granted for a disability that is 
the proximate result of or due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  

An August 1967 record notes that he was seen for a sore arm.  
The blood pressure was 142/100.  A September 1968 clinical 
record notes that the veteran was seen for cough, 
temperature, and chills.  Blood pressure was noted as 160/98.  
An August 1971 clinical record notes blood pressure of 
158/104.  A February 1972 anesthesia record notes the blood 
pressure to be 150/100.  The July 1972 report of medical 
history notes the veteran denied having had high blood 
pressure.  

As noted, the service medical records note four instances of 
the veteran's blood pressure values being elevated.  However, 
hypertension was never diagnosed during service, including 
during the veteran's extensive hospitalization and treatment 
following a traffic accident in August 1971.  Therefore, 
there is no competent evidence of a diagnosis of hypertension 
during service.  38 C.F.R. § 3.303(a)&(b) (!998).  There is 
also no competent evidence that relates the veteran's current 
hypertension to service.  38 C.F.R. § 3.303(d) (1998).

There is no competent evidence of hypertension within one 
year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

There is no evidence in the record that indicates that the 
veteran's current hypertension was caused by a service 
connected disability.  38 C.F.R. § 3.310(a) (1998).

The veteran testified that he believed that he had high blood 
pressure in service and immediately following service.  He 
also claims that drugs he has taken for the pain of his 
service connected orthopedic problems has caused his 
hypertension.  However, there is no competent evidence in the 
record to support this assertion.  His assertion is not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a diagnosis of 
hypertension in service or within one year of discharge from 
service.  There is also no competent evidence of a nexus, 
either in the medical evidence or though the use of statutory 
and regulatory presumptions, between any present hypertension 
and service, or a service connected disability.  Accordingly, 
the claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for hypertension is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for hypertension is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

